Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 1/4/2022 has been fully considered and entered. Claims 1, 3, 5-6 and 12 have been amended as requested. Applicant’s amendments are found sufficient to overcome the 112 2nd paragraph rejections set forth in the Action dated 10/7/21. As such, these rejections are hereby withdrawn. Claims 1, 3, 5-6, 12-15 and 19-20 are allowable. 

Allowable Subject Matter


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789